Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11, 13, 14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 16-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Nikhil Pradhan (Reg. No. 73296) on 06/09/2022.

The application has been amended as follows: 

1. (Currently Amended) A sprinkler assembly comprising: 
a connection fitting including a tubular member with a first insertion end and a second insertion end with an internal conduit extending between the first and second insertion end along a longitudinal axis, the tubular member including an exterior surface and an inner surface, the inner surface defining a sealing surface between the first and second insertion ends circumscribed about the longitudinal axis, the inner surface including a gripping portion axially spaced from the sealing surface between the sealing surface and the second insertion end; and 
a fire protection sprinkler having a body defining an inlet and an outlet with a passageway extending between the inlet and the outlet along the longitudinal axis, a deflector supported by the body and spaced from the outlet, the body having an outer encasing surface surrounding the longitudinal axis, the outer encasing surface including a leading portion and a trailing portion, the trailing portion being engaged with the gripping portion, the trailing portion having a first retention section, a second retention section different than the first retention section, and a relief portion between the first retention section and the second retention section, the first retention section having a first thread, the second retention section having a second thread, a first crest diameter of the first thread and a second crest diameter of the second thread are equal and are greater than a relief diameter of the relief section; and
wherein the second thread is counter to the first thread.

6. (Currently Amended) A sprinkler assembly, comprising: a connection fitting including a tubular member with a first insertion end and a second insertion end with an internal conduit extending between the first and second insertion end along a longitudinal axis, the tubular member including an exterior surface and an inner surface, the inner surface defining a sealing surface between the first and second insertion ends circumscribed about the longitudinal axis, the inner surface including a gripping portion axially spaced from the sealing surface between the sealing surface and the second insertion end; and a fire protection sprinkler having a body defining an inlet and an outlet with a passageway extending between the inlet and the outlet along the longitudinal axis, a deflector supported by the body and spaced from the outlet, the body having an outer encasing surface surrounding the longitudinal axis, the outer encasing surface including a leading portion and a trailing portion, the trailing portion being engaged with the gripping portion, having a first retention section and a second retention section different than the first retention section, wherein each of the first and second thread is a swept thread having a first flank angle and a second flank angle, the first flank angle being equal or greater than thirty degrees and the second flank angle being less than thirty degrees and wherein the second thread is counter to the first thread.

16. (Currently Amended) A method of decoupling a fire protection sprinkler having a body with a leading portion and a trailing portion from a connection fitting having an internal sealing surface in fluid tight sealed contact with the leading portion and a gripping portion coupled to the trailing portion, the trailing portion having a first retention section, a second retention section different than the first retention section, and a relief portion between the first retention section and the second retention section, the first retention section having a first thread, the second retention section having a second thread, a first crest diameter of the first 4887-1486-0059.1Atty. Dkt. 118651-1040 (FWR-00181-WO/US)thread and a second crest diameter of the second thread are equal and are greater than a relief diameter of the relief section, the second thread is counter to the first thread, 
the method comprising: 
withdrawing  the first retention section from the gripper portion in a first manner; and withdrawing the second retention section from the gripper portion in a second manner different than the first manner.

Reasons for Allowance
Claims 1-11, 13, 14, 16-20 are allowed. Claims 12 and 15 are cancelled.
The following is an examiner’s statement of reasons for allowance: the most relevant references include Jackson (US4007877), Cole (US 20080146368), Neville (US 2934182), Dekker (US 20060001850), Craven (US 20020110439). Jackson teaches almost all of the limitations in independent claims 1, 6 and 16 but does not teach two separate threads with a relief portion as defined in the claim. Craven teaches the closest subject matter to the deficiency in Jackson, but the function and purpose of first and second threads are than that of Jackson and would not be obvious to be combined with Jackson. Independent claims 1, 6, 16, and pending dependent claims are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752